Filed 3/16/21 Mendez v. Stratasys Direct, Inc. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN

 SANDRA MENDEZ,                                                  B292298

          Plaintiff and Appellant,                               (Los Angeles County
                                                                 Super. Ct. No. BC654471)
          v.

 STRATASYS DIRECT, INC.,

          Defendant and Respondent.




      APPEAL from a judgment of the Superior Court of
 Los Angeles County, Teresa A. Beaudet, Judge. Affirmed.
      Mancini & Associates, Marcus A. Mancini, Vadim
 Yeremenko; Benedon & Serlin, Gerald M. Serlin and Melinda W.
 Ebelhar for Plaintiff and Appellant.
      Ogletree, Deakins, Nash, Smoak & Steward, Jack S.
 Sholkoff and Julie A. Gladstone for Defendant and Respondent.
                         _________________
       Sandra Mendez appeals the judgment entered after the
trial court granted summary judgment in favor of Mendez’s
former employer, Stratasys Direct, Inc., in Mendez’s action for
age and disability discrimination and wrongful termination in
violation of public policy. Mendez contends the court erred in
concluding she could not establish a prima facie case for
disability discrimination and had failed to raise a triable issue of
material fact as to whether Stratasys’s proffered business reason
for the termination of her employment was pretext for unlawful
discrimination. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Mendez’s Operative First Amended Complaint
      Stratasys, a printing and manufacturing company, uses
three-dimensional (3D) printing techniques to make prototypes.
Mendez was hired in 2003 as a “finisher” and continued in that
                                                  1
role throughout her employment with Stratasys. As a finisher,
Mendez was tasked with sanding, filing, gluing and hammering
3D printed models to customer specifications. Stratasys
terminated Mendez’s employment on September 22, 2015 when
she was 51 years old.
       Mendez sued Stratasys in March 2017. In her operative
first amended complaint, filed May 22, 2017, Mendez asserted
claims for actual or perceived physical disability discrimination
and age discrimination in violation of the Fair Employment and




1
      Stratasys’s predecessor, Solid Concepts, hired Mendez in
2003. Because the parties refer to Mendez’s 12-year tenure with
Stratasys throughout their appellate briefs, we do as well.




                                  2
                                                  2
Housing Act (FEHA) (Gov. Code, § 12940 et seq.) and wrongful
                                         3
termination in violation of public policy.
      In support of her claims Mendez alleged she had developed
pain in her neck, shoulders and elbows as a result of repetitive
work activities. In August 2015 she sought medical treatment for
her pain. In early September 2015 she retained counsel and
made a workers’ compensation claim. Around the same time her
supervisor, Carlos Alvarez, began telling staff he wanted to make
changes and had begun hiring “new young employees.” On
September 21, 2015 Alvarez removed a part from Mendez’s desk
to show to a client before Mendez had finished working on it. The
next day she was terminated for having ruined the part. Mendez
alleged Stratasys’s explanation for her termination—her work
relating to the 3D part—was pretext for unlawful disability and
age discrimination.
      2. Stratasys’s Summary Judgment Motion
      Stratasys moved for summary judgment or, in the
alternative, summary adjudication. Stratasys asserted Mendez
could not establish a prima facie case for actual or perceived
disability discrimination because, by Mendez’s own admission,
she had not disclosed her neck, shoulder and elbow injuries to her

2
      Statutory references are to this code unless otherwise
stated.
3
       Mendez’s first amended complaint also alleged causes of
action for retaliation in violation of FEHA, interference with her
right to take a medical leave pursuant to the California Family
Rights Act (§ 12945.2 et seq.) and violation of her “right to seek
and obtain legal counsel” pursuant to Labor Code section 923.
Mendez’s appeal does not challenge the court’s summary
adjudication of those causes of action in Stratasys’s favor.




                                 3
supervisors or to the company’s human resources department;
her injuries were not apparent or obvious; and none of the
individuals involved in the termination decision knew about
them. At her deposition, a transcript of which Stratasys included
in support of its motion, Mendez admitted she had not disclosed
her injuries to Alvarez or to any supervisor. Mendez also
testified she had not discussed with anyone at the company that
she had filed a workers’ compensation claim.
       Alvarez and his supervisor, Armen Boyajyan, testified it
was Mendez’s job as finisher to sand, paint and otherwise finish
the printed parts according to client specifications. Before
beginning work on a part, a finisher is required to compare the
part with the 3D model in Stratasys’s computer program to
ensure the same details in the model appear on the printed part.
If there is anything missing or the measurements are “out of
tolerance,” the finisher is required to immediately notify the lead
finisher or supervisor so he or she can decide whether the part
can be repaired or needs to be rebuilt. If, after performing a six-
point inspection, the finisher determines the part is within
tolerance, the finisher can proceed to performing his or her
finishing duties.
       On September 21, 2015 a client with a multibillion-dollar
project arrived unexpectedly at Stratasys’s facility some time
between 10:00 and 11:00 a.m. to view the parts for an
architectural model Stratasys had promised would be finished
the next day. Alvarez took a part from Mendez’s desk that she
had been working on to show to the client. The part was missing
a significant surface detail; other important details had been
sanded off in finishing. The client became very upset that the
part was not to specifications. Alvarez reported the issue to




                                 4
Boyajyan and to human resources partner Araceli Tarula later
that day. According to Alvarez, had Mendez followed procedure
and compared the part with the software program, as a finisher
is required to do, Mendez, who had started her shift at 6:00 a.m.,
would have noticed the missing feature and alerted a supervisor
long before 10:00 a.m. when the client arrived. She also would
not have begun work on the part, let alone sanded down
important details. Alvarez told Boyajyan and Tarula that
Mendez continued to make basic errors despite several chances to
improve and he had lost all confidence in her ability to do the job.
Boyajyan and Tarula agreed with Alvarez that Mendez’s
employment should be terminated. Mendez was fired the next
day.
       Submitting Mendez’s annual employee reviews with its
motion, Stratasys described Mendez as a mediocre employee at
best, who had never ranked higher than “average” in overall
performance in her 12 years of employment and, at times,
including as recently as her penultimate performance review in
2013, ranked “below average.” In her final 2014 review in which
Alvarez ranked her “average” and her quality “satisfactory,”
Alvarez also noted that Mendez “needs to focus [on] the smaller
details that can cause a job to be reworked or delayed.”
       Stratasys also provided evidence Mendez had received
several warnings about her failure to follow procedures. In 2010
she received a written warning for failing to compare a part to
the computer program as required: “There was an order that had
critical features that she sanded off and had she checked the part
properly on [the computer program] she could have avoided this.”
In August 2011 Mendez was written up for failing to notify a
supervisor when there were problems with a part and instead




                                 5
tried to repair the part; her repair destroyed the part and was in
“direct violation of company policies.” In April 2012 she received
another written warning for failing to follow procedures and was
told “any similar problem of this nature will lead to immediate
termination.”
       Finally, Tarula testified that from time to time, including
in August and September 2015, the company contracted with an
employment agency to provide temporary workers for large jobs.
Stratasys specified the skills needed, and the agency selected and
supplied the workers. Tarula testified Stratasys did not employ
the temporary workers. After Mendez’s termination her duties
were assigned to other finishers. No replacement was hired for
Mendez’s position between September 2015 and June 2016.
       3. Mendez’s Opposition to Stratasys’s Motion
       In opposing Stratasys’s motion, Mendez asserted she could
establish a prima facie case for disability discrimination and age
discrimination and a triable issue of material fact existed as to
whether Stratasys’s explanation for termination was pretext for
unlawful discrimination.
             a. Disability discrimination
       Mendez contended her neck, shoulder and elbow injuries
constituted a disability and Stratasys’s supervisors knew about
them. Although she never disclosed her disability to Alvarez or
any other supervisor or human resources employee at Stratasys,
Mendez testified she had complained to Alvarez in February 2015
that he was “giving her too much work” and she could injure
herself. Mendez claimed she had been afraid to say anything
more because she feared she would be fired based on past
statements to her. To explain that decision, Mendez related that
in 2008, after suffering a small stroke, she experienced difficulty




                                 6
with her eyesight and needed a magnifying glass for a time to do
her job. In 2011 the magnifying glasses were removed from
employee workstations, and she was forced to purchase her own
to do her job. When Mendez spoke to Tarula regarding warnings
Mendez had received and told her of her eyesight issues, Tarula
told her that, if she could not give “100 percent to her job,” she
needed to look for other employment. For Mendez, those
incidents served as a warning that, if she reported injuries that
affected her ability to work, she would be terminated.
       Priscilla Paiz, one of Mendez’s coworkers, stated in a
declaration submitted with Mendez’s opposition papers,
“[Mendez] complained to me about having pain for several years.”
Paiz also declared, “Although many of my other co-workers also
complained of pain, everyone was afraid to complain to
management out of fear of losing their jobs.” Stratasys objected
to the latter part of Paiz’s statement as irrelevant, without
foundation and hearsay. The trial court sustained the objection
and excluded that part of Paiz’s declaration without identifying
the basis for its ruling.
       On September 4, 2015 Mendez’s workers’ compensation
counsel sent a letter of representation addressed to Stratasys’s
“Human Resources Department” and requested information
about the company’s workers’ compensation insurance carrier.
Tarula testified the letter would have been directed to human
resources vice president Mark Hoffman. Tarula did not know of
Mendez’s injuries or about any actual or potential workers’
compensation claim at the time Mendez was terminated.
             b. Age discrimination
       Mendez testified that in July or August 2015 Alvarez told
the finishers there were going to be changes. Soon thereafter,




                                7
younger workers were hired to work in the finishing department.
On September 4, 2015 Mendez was invited by her coworkers to
join a group of other finishers in a meeting with human resources
personnel. At the meeting the group spoke about some of the
finishers’ fears of losing jobs to younger workers.
       4. The Court’s Ruling Granting Summary Judgment
       The court granted Stratasys’s motion for summary
 judgment. The court ruled Mendez could not establish a prima
 facie claim of disability discrimination because she had not
 disclosed her neck, shoulder and elbow injuries to Stratasys and
 they were not apparent. The court found the evidence
 undisputed that none of the individuals who participated in the
 termination decision knew of Mendez’s injuries or about any
 potential or actual workers’ compensation claim prior to
 Mendez’s termination.
       As for age discrimination, the court found Mendez had
 satisfied her minimal burden to state a prima facie claim, but
 concluded Mendez had failed to raise a triable issue of material
 fact that the explanation offered by Stratasys for Mendez’s
 termination was pretext for age discrimination.
       The court entered judgment in favor of Stratasys. Mendez
 filed a timely notice of appeal.
                          DISCUSSION
       1. Standard of Review
       A motion for summary judgment is properly granted only
when “all the papers submitted show that there is no triable
issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law.” (Code Civ. Proc., § 437c,
subd. (c).) We review a grant of summary judgment de novo and,
viewing the evidence in the light most favorable to the




                                 8
nonmoving party (Regents of University of California v. Superior
Court (2018) 4 Cal.5th 607, 618), decide independently whether
the facts not subject to triable dispute warrant judgment for the
moving party as a matter of law. (Hampton v. County of
San Diego (2015) 62 Cal.4th 340, 347; Schachter v. Citigroup, Inc.
(2009) 47 Cal.4th 610, 618.)
       2. Governing Law
       FEHA prohibits an employer from discriminating against
an employee based on the employee’s age or disability. (§ 12940,
subd. (a).) Because discriminatory animus is difficult to prove,
the California Supreme Court has adopted the three-stage
burden shifting test established by McDonnell Douglas Corp. v.
Green (1973) 411 U.S. 792 (McDonnell Douglas): The plaintiff at
trial “has the initial burden to make a prima facie case of
discrimination by showing that it is more likely than not that the
employer has taken an adverse employment action based on a
prohibited criterion. A prima facie case establishes a
presumption of discrimination. The employer may rebut the
presumption by producing evidence that its action was taken for
a legitimate, nondiscriminatory reason. If the employer
discharges this burden, the presumption of discrimination
disappears. The plaintiff must then show that the employer’s
proffered nondiscriminatory reason was actually a pretext for
discrimination, and the plaintiff may offer any other evidence of
discriminatory motive. The ultimate burden of persuasion on the
issue of discrimination remains with the plaintiff.” (Harris v.
City of Santa Monica (2013) 56 Cal.4th 203, 214-215; accord, Guz
v. Bechtel National, Inc. (2000) 24 Cal.4th 317, 354-356 (Guz).)
       The McDonnell Douglas framework is modified in the
context of summary judgment. An employer may move for




                                9
summary judgment or summary adjudication of an employment
discrimination cause of action by presenting evidence that one or
more elements of the prima facie case is lacking, or the employer
acted for a legitimate, nondiscriminatory reason. (Guz, supra,
24 Cal.4th at p. 355; Husman v. Toyota Motor Credit Corp. (2017)
12 Cal.App.5th 1168, 1181-1182.) A legitimate reason in this
context is a reason “facially unrelated to prohibited bias, and
which, if true, would thus preclude a finding of discrimination.”
(Guz, at p. 358, italics omitted; accord, Serri v. Santa Clara
University (2014) 226 Cal.App.4th 830, 861.)
       The plaintiff may defeat summary judgment by producing
“‘substantial responsive evidence’” demonstrating the existence of
a “material triable controversy as to pretext or discriminatory
animus on the part of the employer.” (Serri v. Santa Clara
University, supra, 226 Cal.App.4th at p. 862.) “[A]n employer is
entitled to summary judgment if, considering the employer’s
innocent explanation for its actions, the evidence as a whole is
insufficient to permit a rational inference that the employer’s
actual motive was discriminatory.” (Guz, supra, 24 Cal.4th at
p. 361; accord, Serri, at p. 862.)
       3. The Trial Court Did Not Err in Granting the Motion as
          to Mendez’s FEHA Claims for Disability and Age
          Discrimination
            a. Disability discrimination
      A plaintiff establishes a prima facie case of disability
discrimination by providing evidence he or she (1) was disabled or
was perceived by his or her employer to be disabled; (2) was
capable of performing the essential duties of the job with or
without reasonable accommodations; and (3) was subjected to an
adverse employment action because of the disability or perceived




                                10
disability. (Wills v. Superior Court (2011) 195 Cal.App.4th 143,
                                                             4
159-160; Brundage v. Hahn (1997) 57 Cal.App.4th 228, 236.)
       In granting summary judgment for Stratasys, the trial
court ruled Mendez could not carry her burden to state a prima
facie claim for disability discrimination because the undisputed
evidence established that she did not disclose, and her employer
did not know, of her neck and shoulder and elbow injuries, and
they were not obvious. Accordingly, the court ruled, Mendez
could not establish she was fired because of them.
       “‘[A]n employer “knows an employee has a disability when
the employee tells the employer about his condition, or when the
employer otherwise becomes aware of the condition, such as
through a third party or by observation. The employer need only
know the underlying facts, not the legal significance of those
facts.”’ [Citation.] ‘While knowledge of the disability can be
inferred from the circumstances, knowledge will only be imputed
to the employer when the fact of disability is the only reasonable
interpretation of the known facts. “Vague or conclusory
statements revealing an unspecified incapacity are not sufficient
to put an employer on notice of its obligations.”’” (Soria v.
Univision Radio Los Angeles, Inc. (2016) 5 Cal.App.5th 570, 592;
see Sandell v. Taylor-Listug, Inc. (2010) 188 Cal.App.4th 297, 313

4
      A physical disability under FEHA includes “[h]aving any
physiological disease, disorder, condition, cosmetic disfigurement,
or anatomical loss that” both affects one or more of the body’s
major systems and “[l]imits a major life activity.” (§ 12926,
subd. (m)(1).) Major life activity is “broadly construed” and
includes working. (§§ 12926, subd. (m)(1)(B)(iii), 12926.1,
subd. (c).) For purposes of its motion for summary judgment,
Stratasys conceded Mendez could establish her neck, shoulder
and elbow injuries constituted a disability under FEHA.




                                 11
[employee who used a cane and spoke with speech impediment
demonstrated prima facie case that employer knew of disability
to defeat summary judgment].)
       Mendez asserts she raised a triable issue of material fact as
to Stratasys’s knowledge of her disability, citing evidence she had
told Alvarez in February 2015 that he was giving her too much
work and she was concerned she would injure herself. Mendez
argues a trier of fact could infer from that disclosure she was
experiencing existing physical problems due to too much work
and needed an accommodation for a disability. As the trial court
found, however, Mendez’s stated fear of some unspecified
potential injury was far too vague to impute to Alvarez
knowledge that Mendez was suffering from a disability.
(Featherstone v. Southern California Permanente Medical Group
(2017) 10 Cal.App.5th 1150, 1167 [vague assertions about
unspecified injury are insufficient; “‘[p]ut simply, unless there is
some evidence that an employer knows an employee is suffering
from a disability, it is impossible for an employee to claim he or
she was discharged because of it’”]; Avila v. Continental Airlines,
Inc. (2008) 165 Cal.App.4th 1237, 1249 [same].)
       Taking out of context language in Justice Werdegar’s
concurring and dissenting opinion in Roby v. McKesson Corp.
(2009) 47 Cal.4th 686 (Roby), Mendez alternatively argues
Stratasys had perfected a culture of discouraging employees from
reporting disabilities, thereby allowing Stratasys managers to
remain “willfully blind” to them. (See id. at p. 772 (conc. & dis.
opn. of Werdegar, J.) [evidence employer knew employee suffered
from a medical condition yet refused to accommodate it or, at the
very least, engaged in a “pattern of willful blindness to the
likelihood she was entitled to accommodation” suggested a level




                                 12
of culpability that supported a greater punitive damages award
than the Court found constitutionally permissible].)
       We do not disagree with Justice Werdegar’s argument an
employer’s deliberate ignorance of a disabled employee’s need for
accommodations (in Roby it was with respect to the employer’s
rigid adherence to its attendance policy) is relevant to an
assessment of the employer’s culpability for discrimination. But
that says nothing about imputing knowledge of the employee’s
disability to the employer, an issue not addressed by either
Justice Werdegar or the Roby Court: Application of a corporate
policy to an employee with a known disability, as occurred in
Roby, is a far cry from imposing liability on an employer who does
not know about an employee’s disability. Moreover, Mendez
adduced no admissible evidence to support the existence of such a
culture at Stratasys. To be sure, in her declaration in support of
Mendez’s opposition papers, Paiz stated, “[E]veryone was afraid
to complain to management out of fear of losing their jobs.” But
the trial court properly excluded that part of Paiz’s statement as
                      5
inadmissible hearsay. Moreover, without some evidence that the


5
      In her opening brief’s factual narrative, but not as a
separate point under a separate heading or subheading as
required by California Rules of Court, rule 8.204(a)(1)(B), Mendez
asserts the trial court abused its discretion in sustaining
Stratasys’s objection to Paiz’s statement. She contends, in part,
although unquestionably hearsay, the statement was admissible
under Evidence Code section 1250 as evidence of a statement of
the declarant’s then existing state of mind “offered to prove the
declarant’s state of mind, emotion, or physical sensation at that
time or at any other time when it is itself an issue in the action.”
That argument is misplaced. The statement excluded by the trial
court did not concern Paiz’s state of mind, but that of “everyone”




                                 13
purported fear of reporting was due to Stratasys’s actions or
statements, Paiz’s claim of a workforce-wide fear of disclosing
disabilities does not provide any basis to impute knowledge of
Mendez’s disability to Stratasys. Significantly, there was no
evidence that anyone had in fact been terminated or suffered any
adverse employment circumstance for disclosing a disability,
including Mendez, who stated she disclosed her eyesight
                   6
disability in 2008.
      Mendez argues her testimony alone is sufficient to
establish Stratasys’s calculated strategy of discouraging
employees from reporting disabilities. In connection with
meetings she had with Tarula regarding warnings she received
for poor work performance, Mendez asserts she mentioned to
Tarula in 2011 she still had some eyesight difficulties and Tarula
told her she needed to give “100 percent” or look for another job.
Mendez also cites Stratasys’s removal of magnifying glasses from
all employee workstations in 2011 as evidence of its indifference
to her health issues. (Mendez acknowledged Stratasys had
allowed her to use her own magnifying glass until her vision
healed.) But once again, even interpreting the evidence in the


at the company. Even if an adequate foundation had been
proffered for Paiz’s purported knowledge of other individuals’
collective state of mind, her description of it is far outside the
ambit of section 1250.
6
     The court also found none of the decision makers knew that
Mendez had filed a workers’ compensation claim. (See Morgan v.
Regents of University of California (2000) 88 Cal.App.4th 52, 74
[summary judgment proper where no evidence that decision
makers knew employee had previously filed a grievance].)
Mendez has not challenged that finding.




                                   14
light most favorable to Mendez, Stratasys’s alleged indifference
to Mendez’s eyesight injury in 2011 fails to make a prima facie
case of the company’s knowledge of her neck, shoulder and elbow
injuries in 2015 or suggest Stratasys precluded, even indirectly,
Mendez from reporting those injuries. The court did not err in
concluding Mendez could not state a prima facie claim for
disability discrimination.
             b. Age discrimination
       A plaintiff establishes a prima facie case of age
discrimination by providing evidence he or she (1) was a member
of a protected class, that is, a person over 40 years of age (Cal.
Code Regs., tit. 2, § 11074); (2) was qualified for the position he or
she sought or was performing competently in the position he or
she held; (3) suffered an adverse employment action, such as
termination or demotion; and (4) some other circumstance
suggesting a discriminatory motive, which can include being
replaced by a significantly younger person. (Guz, supra,
24 Cal.4th at p. 355; Dinslage v. City and County of
San Francisco (2016) 5 Cal.App.5th 368, 378.)
       The trial court ruled that, while Mendez satisfied her
minimal burden to establish a prima facie case for age
discrimination, she had not raised a triable issue of material fact
that the termination was motivated by age-related animus.
       Mendez contends she raised a triable issue of pretext by
providing evidence her managers had lied about the reason she
was fired. (See Guz, supra, 24 Cal.4th at p. 384 [employer’s false
explanation for termination decision may be evidence explanation
was pretext for unlawful discrimination]; see also Reeves v.
Sanderson Plumbing Products, Inc. (2000) 530 U.S. 133, 147
[“[i]n appropriate circumstances, the trier of fact can reasonably




                                  15
infer from the falsity of the explanation that the employer is
dissembling to cover up a discriminatory purpose”].) Mendez
states she was told in her termination meeting she had ruined a
part. However, the undisputed evidence established the part was
defective when printed, before she began working on it. When
Stratasys was faced with this evidence in this litigation, Mendez
asserts, it changed its justification and insisted it fired Mendez
for working on the defective part and not alerting her supervisor
about the defect. These shifting explanations, Mendez argues,
raised the specter of pretext sufficiently to defeat summary
judgment.
       Mendez’s testimony that Alvarez told her she had ruined a
part is fully consistent with Stratasys’s explanation in its moving
papers that Mendez had both failed to alert her supervisor to the
defect in the part and then further damaged it by working on it.
Accordingly, there is no evidence of incompatible explanations to
support an inference of pretext and intentional discrimination.
(See Horn v. Cushman & Wakefield Western, Inc. (1999)
72 Cal.App.4th 798, 815 [“[r]easons given by employer for
termination are ‘not incompatible, and therefore not properly
described as “shifting reasons,”’” when they involve the same
central theme; “[i]t is the substance of the reason provided, not
the word choice, which is critical”]; Nidds v. Schindler Elevator
Corp. (9th Cir. 1996) 113 F.3d. 912, 918 [“‘[l]ack of work’” and
“lack of seniority and poorer performance relative to other
mechanics” are not incompatible and are insufficient to raise a
genuine issue of fact as to whether employer’s reasons for layoff
were pretextual]; cf. Mamou v. Trendwest Resorts, Inc. (2008)
165 Cal.App.4th 686, 716 [ample evidence of pretext to defeat
summary judgment when employer “never rested on a single




                                 16
coherent explanation for its firing of [employee] and [when]
several if not all of its explanations were, to put it mildly,
questionable”].)
       Mendez’s suggestion her continuous salary increases over
the years and “satisfactory” employment reviews raise a triable
issue of material fact that her work performance was not the
motivating factor for her termination (see Flait v. North
American Watch Corp. (1992) 3 Cal.App.4th 467, 479 [pretext
may be inferred from the terminated employee’s job performance
prior to termination]) is also without merit. If anything, those
reviews support Stratasys’s explanation that Mendez was
terminated for making a significant error after having been given
several chances to improve. Nothing about those reviews
remotely suggests Stratasys was lying about its termination
decision, let alone that its explanation was pretext for age-based
disability discrimination.
       In sum, apart from an observation that temporary
employees hired to manage workload were younger than she,
Mendez provided no evidence to suggest Stratasys’s explanation
for the employment decision was pretext for age-related animus.
The court did not err in summarily adjudicating this claim.
(See Guz, supra, 24 Cal.4th at p. 362 [summary judgment for the
employer is appropriate where, “given the strength of the
employer’s showing of innocent reasons, any countervailing
circumstantial evidence of discriminatory motive, even if it may
technically constitute a prima facie case, is too weak to raise a
rational inference that discrimination occurred”]; Arnold v.
Dignity Health (2020) 53 Cal.App.5th 412, 426 [same].)




                                17
      4. The Court Did Not Err in Granting the Motion as to
         Mendez’s Claim for Wrongful Termination in Violation
         of Public Policy
      Because Mendez’s FEHA claims fail, so too does her claim
for wrongful termination in violation of public policy, which was
based on FEHA violations.
                       DISPOSITION
     The judgment is affirmed. Stratasys is to recover its costs
on appeal.




                                      PERLUSS, P. J.
      We concur:



            FEUER, J.



                             *
            McCORMICK, J.




*
      Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 18